Title: To Benjamin Franklin from Achille-Guillaume Lebègue de Presle, 17 December 1778
From: Lebègue de Presle, Achille-Guillaume
To: Franklin, Benjamin


Monsieur
a Paris ce 17 Xbre 78
Jai recu de m Magellan, au commencement de septembre, une lettre par laquelle il me chargeoit de vous demander le Tableau Economique publié par Mr Dupont, en une grande feuille de papier, que vous avez promis a Mr B. Vaughan. Mais comme jai passé le mois de septembre entier a Ermenonville et les deux autres mois suivans egalement hors de Paris, et que je ne pouvois pas faire d’envoi a Londres durant ce tems, jai remis a vous faire cette demande a mon retour ici. On vient de m’annoncer l’occasion d’un envoi en Angleterre pour samedi; et je vais en profiter pour faire tenir a Mr Magellan plusieures autres demandes. Si vous pouviez Monsieur m’envoyer ce tableau par la petite poste, je vous serois tres obligé. J’aurois ete vous rendre mes devoirs et vous le demander, si des affaires relatives a cet envoy ne m’en empechoient ces jours cy.
Permettez moi Monsieur de vous prevenir sur une autre affaire plus importante. Vous savez que mon frere du Portail lieutenant colonel dans le corps royal du genie de france, est parti il y a deux ans avec votre agrement pour servir dans l’armée des Etats unis de L’Amerique. Le ministre lui a donné un congé de deux ans. Ce congé expirant incessament, il est necessaire, selon les loix du service, qu’il soit renouvellé. Les trois ingenieurs qu’il a emmenés avec lui sont dans le meme cas d’expiration de congé et de necessite de le renouveller. Voudriez vous bien, Monsieur, vous charger de demander ces renouvellemens? Ils seront beaucoup plus promptement expedies sur votre demande que sur la mienne, quoique cela ne souffre aucune difficulté entre puissances alliées. Des que vous m’aurez fait la grace de m’informer que vous voudrez bien faire la demande de nouveaux congés au Ministre de la guerre, j’aurai l’honneur de vous porter les modeles des congés de ces officiers afin quils soient faits de meme. Je suis avec un profond respect Monsieur votre tres humble tres obeissant serviteur
Lebegue De Presle.Rue st jacques la 2e porte cochereau dessus de la rue des mathurins
 
Notation: Le Begue de Presle Paris 17 Xbre 1778.
